DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action responds to the Application and IDS filed on 5/25/2020.  Claims 1-8 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Kozakaya (US Patent Application Publication No. 20060269143 A1).
As per claim 1, Fig. 1 illustrates the elements of the claim, wherein the 3D model data created by the 3D CAD is loaded at  block 18 (which was created by model creation unit 16); the history checking unit that checks creation history which is added to the 3D model loaded by the loading unit and which is obtained in a case where the 3D model data is created by the 3D CAD, and an evaluation unit corresponds to the feature extraction unit 20 and similarity degree calculation unit 24 that evaluate a degree of coincidence between the creation history of the 3D model data checked by the history checking unit and a predetermined rule ((i.e., similarity degree between the previously calculated feature quantity and the feature quantity to the input calculated in the feature extract unit 20; see also paragraphs [0021]-[0043]).
As per claim 6, the evaluation result  is a degree of similarity which is a numerical value of each evaluation item or feature (see paragraph [0042]).

Allowable Subject Matter
Claims 2-5,7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if claims 2, 4, 7 are rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As per claims 2-3, the claims further recite the inventive features in which the evaluation unit evaluates whether a two-dimensional base layout diagram is at a top of the creation history as the creation history obtained in a case where the 3D model is created by the 3D CAD, which the prior arts made of record failed to teach or suggest as claimed.  Furthermore, under the 2019 Patent Eligibility Guideline, the claims are directed to patent eligible subject matter because (1) under Step 1, the claims are directed to a machine, respectively; (2)  under Step 2A, Prong  One, the claims are not directed to mathematical concepts comprising mathematical relationships, mathematical formulas or equations, and mathematical calculations since  no expressed equation or formula is recited in the claims; nor are the claims directed to a mental process since one of ordinary skilled in the art at the time of the filing of the invention, would NOT reasonably be able to perform the method mentally since the calculations would involve large amount of data associated with the electronic design (4D model data), as normally found in the art of data processing, measuring, calibrating or testing involving performance or efficiency evaluation; nor are  the claims directed to certain methods of organizing human activity. 	
As per claims 4-5, the claims further recite the inventive features wherein in a case wherein a design target designed by the 3D CAD is divided into a plurality of functions, the evaluation unit evaluates whether a function-based layout diagram corresponding to each of the plurality of functions is created, as claimed, which the prior arts made of record failed to teach or suggest as claimed.  Furthermore, under the 2019 Patent Eligibility Guideline, the claims are directed to patent eligible subject matter because (1) under Step 1, the claims are directed to a machine, respectively; (2)  under Step 2A, Prong  One, the claims are not directed to mathematical concepts comprising mathematical relationships, mathematical formulas or equations, and mathematical calculations since  no expressed equation or formula is recited in the claims; nor are the claims directed to a mental process since one of ordinary skilled in the art at the time of the filing of the invention, would NOT reasonably be able to perform the method mentally since the calculations would involve large amount of data associated with the electronic design (4D model data), as normally found in the art of data processing, measuring, calibrating or testing involving performance or efficiency evaluation; nor are  the claims directed to certain methods of organizing human activity. 	
	As per claims 7-8, the claims further recite the inventive features wherein the evaluation unit evaluates the 3D model data on the basis of at least one or more criteria of a layout utilization criterion for evaluating whether the 3D model data refers to
the base layout diagram, a function-based layout criterion for evaluating whether a function-based layout diagram corresponding to each of a plurality of functions is created in a case where a design target designed by the 3D CAD is divided
into the plurality of functions, a reference plane utilization criterion for evaluating whether the 3D model data utilizes a reference plane, an indirect solid reference criterion for evaluating whether the 3D model data directly refers to a solid, and a direct feature creation reference criterion for evaluating whether the 3D model data directly refers to an edge or a face of a model shape in a case of creating a feature, as claimed, which the prior arts made of record failed to teach or suggest as claimed.  Furthermore, under the 2019 Patent Eligibility Guideline, the claims are directed to patent eligible subject matter because (1) under Step 1, the claims are directed to a machine, respectively; (2)  under Step 2A, Prong  One, the claims are not directed to mathematical concepts comprising mathematical relationships, mathematical formulas or equations, and mathematical calculations since  no expressed equation or formula is recited in the claims; nor are the claims directed to a mental process since one of ordinary skilled in the art at the time of the filing of the invention, would NOT reasonably be able to perform the method mentally since the calculations would involve large amount of data associated with the electronic design (4D model data), as normally found in the art of data processing, measuring, calibrating or testing involving performance or efficiency evaluation; nor are  the claims directed to certain methods of organizing human activity. 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHALLAKA KIK whose telephone number is (571)272-1895. The examiner can normally be reached Maxiflex Mon-Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
		Commissioner for Patents
		P. O. Box 1450

Alexandria, VA 22313-1450

	or faxed to:

		571-273-8300	




/PHALLAKA KIK/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        July 2, 2022